This case was submitted with the case of Eastern  WesternLumber Company v. Patterson et al., 124 Or. 150, and the facts obtaining in that case as to the constitutionality of Chapter 322, General Laws of Oregon, 1927, are controlling here. See, also, Pederson v. Patterson et al., decided July 12, 1927, and reported in 124 Or. 105 (258 P. 204).
For the reasons stated in our dissenting opinion in the case ofEastern  Western Lumber Company v. Patterson, filed this day, we dissent from the holding of the court as expressed in the prevailing opinion herein.
RAND, C.J., and BEAN, J., concur. *Page 112